Lipscomb, J.
Tiie question presented is the same in principle as decided by this court in the case of Dailej' and others against the State, at Austin, at the December Term, 1849. (4 Tex. R., 417.) Iii that case tiie parties were bound in their bond to answer the State on a charge of having stolen goods in the possession of the principal. It was held by this court that tiie mere fact of “having stolon goods in possession ” constituted no offense known to tiie law. In like manner the charge of “gaming” is not of itself an offense punishable by law.
Judgment affirmed.